Name: Council Decision (CFSP) 2017/1562 of 14 September 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: international trade;  international affairs;  employment;  Asia and Oceania;  international security;  maritime and inland waterway transport
 Date Published: 2017-09-15

 15.9.2017 EN Official Journal of the European Union L 237/86 COUNCIL DECISION (CFSP) 2017/1562 of 14 September 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea (DPRK). (2) On 5 August 2017, the United Nations Security Council (UNSC) adopted Resolution 2371 (2017) (UNSCR 2371 (2017)) in which it expressed the gravest concern at the ballistic missile tests by the DPRK on 3 and 28 July 2017 and noted that all such activities contribute to the DPRK's development of nuclear weapons delivery systems and increase tension in the region and beyond. (3) UNSCR 2371 (2017) extends the prohibition on the import of certain goods from DPRK, the restrictions on financial transactions, and restrictions on DPRK ships. (4) UNSCR 2371 (2017) also limits the number of work authorisations that may be issued for DPRK nationals. (5) Further action by the Union is necessary to implement certain measures in this Decision. (6) Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2016/849 is amended as follows: (1) Article 7 is replaced by the following: Article 7 1. The procurement from the DPRK by nationals of Member States, or using the flag vessels or aircraft of Member States, of coal, iron, and iron ore, shall be prohibited, whether or not originating in the territory of the DPRK. 2. The Union shall take the necessary measures in order to determine the relevant items to be covered by paragraph 1. 3. Paragraph 1 shall not apply with respect to coal that, as confirmed by the procuring Member State on the basis of credible information, has originated from outside the DPRK and was transported through the DPRK solely for export from the port of Rajin (Rason), provided that that Member State notifies the Sanctions Committee in advance and such transactions are unrelated to generating revenue for the DPRK's nuclear or ballistic-missile programmes or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016) or 2356 (2017), or by this Decision. 4. The procurement from the DPRK by nationals of Member States, or using the flag vessels or aircraft of Member States, of lead and lead ore shall be prohibited, whether or not originating in the territory of the DPRK. 5. The Union shall take the necessary measures in order to determine the relevant items to be covered by paragraph 4.. (2) The following article is inserted: Article 9a 1. The procurement from the DPRK by nationals of Member States, or using the flag vessels or aircraft of Member States, of seafood shall be prohibited, whether or not originating in the territory of the DPRK. 2. The Union shall take the necessary measures in order to determine the relevant items to be covered by paragraph 1, which shall include fish, crustaceans, molluscs, and other aquatic invertebrates in all forms.. (3) In Article 11(2), point (c) is replaced by the following: (c) the opening of new joint ventures or cooperative entities with DPRK entities or individuals, or the expansion of existing joint ventures through additional investments, whether or not acting for or on behalf of the government of the DPRK, unless such joint ventures or cooperative entities have been approved by the Sanctions Committee in advance on a case-by-case basis;. (4) In Article 13, point (1) is replaced by the following: (1) No transfer or clearing of funds to or from the DPRK shall take place, except for transactions that fall within the scope of point (3) and have been authorised in accordance with point (4).. (5) The following article is inserted: Article 13a Member States shall consider companies performing financial services commensurate with those provided by banks as financial institutions for the purposes of implementing Articles 13, 14 and 24a.. (6) In Article 16, paragraph 6 is replaced by the following: 6. Member States shall take the necessary measures to seize and dispose of, such as through destruction, rendering inoperable or unusable, storage, or transferring to a State other than the originating or destination State for disposal, items the supply, sale, transfer, or export of which is prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016) or 2371 (2017), that are identified in inspections, in a manner that is consistent with their obligations under applicable international law.. (7) In Article 18a, the following paragraphs are added: 6. Member States shall, if the designation by the Sanctions Committee has so specified, prohibit entry into their ports of a vessel designated by the Sanctions Committee, except in case of emergency or in case of return to its port of origination, or unless the Sanctions Committee determines in advance that such entry is required for humanitarian purposes or any other purposes consistent with the objectives of UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017) or 2371 (2017). 7. Annex VI shall contain the vessels referred to in paragraph 6 of this Article designated by the Sanctions Committee in accordance with paragraph 6 of UNSCR 2371 (2017).. (8) In Article 22, paragraph 1 is replaced by the following: 1. It shall be prohibited to register vessels in the DPRK, to obtain authorisation for a vessel to use the DPRK flag, to own, lease, operate, or provide any vessel classification, certification or associated service, or to insure any vessel flagged by the DPRK, including chartering such vessels.. (9) The following Article is inserted: Article 26a 1. Member States shall not exceed, on any date after 5 August 2017, the total number of work authorisations for DPRK nationals provided in their jurisdictions and valid on 5 August 2017. 2. Paragraph 1 shall not apply where the Sanctions Committee approves in advance on a case-by-case basis that employment of additional DPRK nationals beyond the number of work authorisations provided in the Member State's jurisdiction on 5 August 2017 is required for the delivery of humanitarian assistance, denuclearisation or any other purpose consistent with the objectives of UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017) or 2371(2017).. (10) In Article 33, paragraph 1 is replaced by the following: 1. The Council shall implement modifications to Annexes I, IV and VI on the basis of determinations made by the UN Security Council or by the Sanctions Committee.. (11) The heading of Annex IV is replaced by the following: List of vessels referred to in Article 18a(5). (12) The following Annex is added: ANNEX VI List of vessels referred to in Article 18a(7) . Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 14 September 2017. For the Council The President A. ANVELT (1) OJ L 141, 28.5.2016, p. 79.